                                             IN THE UNITED STATES DISTRICT COURT
                                                            For The
                                                EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   ) Case No. 1:18-po-00310-SAB
                                                            )
                                Plaintiff,                  ) DEFENDANT’S STATUS REPORT ON
v.                                                          ) UNSUPERVISED PROBATION
                                                            )
EDUARDO PACHECHO                                            )
                                                            )
                              Defendant.                    )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     Disorderly conduct – offensive display, in violation of 36 C.F.R. 2.34(a)(2)
              Sentence Date:                   November 1, 2018
              Review Hearing Date: April 4, 2019
              Probation Expires On: May 1, 2019
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $380 which Total Amount is made up of a
              Fine: $ 350 Special Assessment: $   Processing Fee: $ $30 Restitution: $

 ☒            Payment schedule of $ 100 per month by the 15th of each month.

 ☐            Community Service hours Imposed of:

 ☐            Other Conditions:

 COMPLIANCE:

 ☐            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

 ☒            To date, Defendant has paid a total of $ 200
              ☒ If not paid in full when was last time payment:      Date: 1/16/2019
                                                                     Amount: $200
 ☐            To date, Defendant has performed Click here to enter text. hours of community service.

 ☐            Compliance with Other Conditions of Probation:



 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DEFENDANT’S REQUEST (OPTIONAL):
             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 4/4/2019 at 10:00 am
                           ☒            be continued to 5/16/2019 at 10:00 a.m.; or
                           ☐            be vacated.
             ☐             that Defendant’s appearance for the review hearing be waived.

DATED: 3/29/2019                                              ______________/s/ David Shapiro______________
                                                                          DEFENDANT’S COUNSEL

                                                              ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that Choose an item.

             ☒             DENIED. The defendant is ordered to appear.

IT IS SO ORDERED.

Dated:            April 1, 2019
                                                                   UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
